DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPN 8,536,845).
With respect to claim 1, Kim et al. discloses, in Figs. 1-3, a low dropout voltage regulator (Fig. 1 details disclosed in Figs. 2 and 3) comprising: 
a differential amplifier  (120) configured to output an amplified voltage (XGAT1) by comparing a feedback voltage (VFEDB) with a reference voltage (VREF);

 distribution resistors connected between the drain terminal and the a ground terminal (RARY), and configured to generate the feedback voltage (VFEDB); and 
an inrush preventer (PDIO and PTr), connected in parallel between the differential amplifier and the pass transistor (connected to the same terminal as that of 120 of Fig. 1 of the instant application and thus in parallel as claimed), and configured to output a regulated amplified voltage into the gate terminal (output of PTr which regulates the amplified voltage) during an initial driving period (see T1 to T3 of Fig. 3 when VTARG is ramping),  
wherein the inrush preventer comprises a determiner (140) configured to output an enable signal (XGAT2) according to a control signal (XREN) that is turned on during an initial driving period (XGAT2 is enabled during T1 to T2 since it controls a PMOS and is low.  XREN is also enabled during the above time period), and a limiter configured to output the regulated amplified voltage according to the enable signal (the limiter is operative when XGATE is low, i.e., enabled for a PMOS transistor).  
With respect to claim 14, a low dropout voltage regulator comprising: 
a differential amplifier (120) configured to output an amplified voltage (XGAT1) by comparing a feedback voltage (VFEDB) with a reference voltage (VREF);
 a pass transistor (PASSTr) configured to receive a power input voltage into a source terminal (VDD), receive the amplified voltage into a gate terminal (XGAT1), and output an output voltage into a drain terminal (OUTN/VTARG); 

 an inrush preventer connected in parallel between the differential amplifier and the pass transistor (140 with PDIO and PTr) and outputting a regulated amplified voltage (voltage output from PTr) to the gate terminal during an initial driving period (time T1 to T2 see Fig. 3), the inrush preventer comprising a determiner (140) that outputs an enable signal (XGAT2) according to a control signal (XREN), and a limiter configured to be turned on and off based on the enable signal in order to control the amplified voltage (the circuit operates as claimed see Fig. 3).  

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPN 8,536,845).
With respect to claim 9, a driving method of a low dropout voltage regulator (method of operating Fig. 5 details disclosed in Fig. 7) the driving method comprising: 
outputting an output voltage of the low dropout voltage regulator (VOUT) based on a regulated amplified voltage (V2) generated by an inrush preventer (510 with 523 and 522) according to a control signal (CTRL) during an initial driving period (start up when V2 is ramped, see Fig. 7 and paragraphs 0085 and 0086);
 comparing a feedback voltage based on the output voltage of the low dropout voltage regulator with a preset reference voltage when the initial driving period elapses (110 compares feedback output from 140 with reference Vref when the initial period elapses and 530 is closed, see paragraph 086); and 

wherein the inrush preventer comprises a determiner (521) configured to output an enable signal (drain current signal of 521to enable ramping) according to the control signal (CTRL), and a limiter configured to output the regulated amplified voltage according to the enable signal (523, 522 and 510 which ramps the gate voltage to limit/slow the startup when 521 is off, e.g., the drain current being pulled down is low).  

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPN 8,169,202).
With respect to claim 14, a low dropout voltage regulator (Fig. 5) comprising: 
a differential amplifier (10) configured to output an amplified voltage (VG) by comparing a feedback voltage (VFB) with a reference voltage (VREF1);
 a pass transistor (PT) configured to receive a power input voltage into a source terminal (VIN), receive the amplified voltage into a gate terminal (VG), and output an output voltage into a drain terminal (NOUT); 
distribution resistors connected between the drain terminal and a ground terminal to generate the feedback voltage (R1 with R2); and
 an inrush preventer connected in parallel between the differential amplifier and the pass transistor (30C with 20C) and outputting a regulated amplified voltage (voltage output from NP7 when MP10 is active) to the gate terminal (VG) during an initial driving 
With respect to claim 20, the low dropout voltage regulator of claim 14, wherein the limiter comprises: 
Switches (SW1 and SW2) and transistors (MP10, MP4 etc. of 20C) connected to one another and configured to output the regulated amplified voltage into the gate terminal of the pass transistor (30C and 20C are connected and operative as claimed).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2-8, 10-13, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849